Exhibit 10.1

INDEMNIFICATION AGREEMENT

 

     THIS INDEMNIFICATION AGREEMENT (this "Agreement") is made and entered into
this __ day of ____________, 20__, by and between ____________________________
(the "Indemnified Party") and PetMed Express, Inc., a Florida corporation (the
"Corporation").

 

W I T N E S S E T H:

 

WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available; and

 

WHEREAS, the substantial increase in corporate litigation subjects directors and
officers to expensive litigation risks at the same time that the availability of
directors' and officers' liability insurance is limited; and

 

WHEREAS, in addition, the indemnification provisions of the Florida Business
Corporation Act (the "FBCA," as further defined below) expressly provide that
such provisions are non-exclusive; and

 

WHEREAS, the Indemnified Party does not regard the protection available under
the Articles of Incorporation and Bylaws of the Corporation and insurance, if
any, as adequate in the present circumstances, and considers it a necessary
condition to the Indemnified Party's agreement to serve as a director and/or
officer of the Corporation to have adequate protection and appropriate
contractual rights to indemnification from the Corporation, and the Corporation
desires the Indemnified Party to serve in such capacity or capacities and to
have such protection and rights as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement, it is hereby agreed as follows:

 

1. Definitions. For the purposes of this Agreement, the terms below shall have
the indicated meanings except where the context in which such a term is used in
this Agreement clearly indicates otherwise:

 

(a) Affiliate means, as to any Person (the "first Person"), any other Person
that, either directly or indirectly, controls, is controlled by or is under
common control with the first Person; and the term "control" (including in
correlative meaning, the terms "controlled by" and "under common control with"),
as used with respect to any first Person, means the possession by any other
Person, either directly or indirectly, of the power to direct, or to cause the
direction of, the management and policies of the first Person, whether through
the ownership of voting securities, by contract or otherwise.

 

(b) Associate means, as to any Person, a director, officer, employee, agent,
consultant, independent contractor, stockholder or partner of such Person.

 

(c) Board means the Board of Directors of the Corporation.

 

(d) Evaluation Date means, as to any Indemnification Notice, the date that is
thirty (30) calendar days after the date of receipt by the Board of such
Indemnification Notice.

 

(e) Expenses means any and all costs or expenses (other than Liabilities),
including but not limited to Legal Fees, and including interest on any of the
foregoing, actually and reasonably paid or incurred by the Indemnified Party on
account of or in connection with any Proceeding; and Expense means any one of
the Expenses.

 

(f) Expense Advance Request means the request provided for by Section 2(b)(iv)
of this Agreement.

 

(g) FBCA means the Florida Business Corporation Act, Chapter 607, Florida
Statutes, and any successor statute.

 

(h) Final Judicial Determination means a determination by a Court of competent
jurisdiction as to which all rights of appeal therefrom have been exhausted or
have lapsed.

 

(i) Hold Harmless Agreement means the agreement provided for by Section 2(c)(i)
of this Agreement.

 

(j) Indemnification Notice means the notice provided for by Section 2(b) of this
Agreement.

 

Page 1 of 9 Exhibit 10.1

--------------------------------------------------------------------------------

 

 

(k) Legal Fees means the fees and disbursements of legal counsel, legal
assistants, experts, accountants, consultants and investigators, before and at
trial, in appellate or bankruptcy proceedings and otherwise actually and
reasonably paid or incurred by the Indemnified Party on account of or in
connection with any Proceeding.

 

(l) Liabilities means any and all liabilities of every type whatsoever (other
than an Expense), including, but not limited to, judgments, assessments, fines,
penalties, excise or other taxes and amounts paid in settlement, and including
interest on any of the foregoing, actually and reasonably paid, incurred or
suffered by the Indemnified Party on account of or in connection with any
Proceeding; and Liability means any one of the Liabilities.

 

(m) Non-indemnifiable Conduct means any act or omission to act of the
Indemnified Party material to a Proceeding as to which indemnification is sought
under this Agreement, which act or omission to act is not subject to
indemnification by the Corporation under the provisions of Section 607.0850,
Florida Statutes, or any other then-applicable law.

 

(n) Person means any natural person or individual, or any artificial person,
including any corporation, association, unincorporated organization,
partnership, joint venture, firm, company, business, trust, business trust,
limited liability company, government, public body or authority, governmental
agency or department, and any other entity.

 

(o) Plan means any employee benefit or welfare benefit plan sponsored by the
Corporation or any of its Affiliates.

 

(p) Proceeding means any threatened, pending or completed claim, demand,
inquiry, investigation, action, suit or proceeding, regarding any matter
(including but not limited to matters arising under or relating to federal or
state securities laws, laws relating to the protection of the environment, the
Employee Retirement Income Security Act of 1974 ("ERISA") or other laws for the
benefit or protection of employees, federal or state tax laws, laws relating to
discrimination against persons or groups, or any other civil or criminal law),
whether formal or informal, or whether brought by or in the right of the
Corporation, whether brought by a governmental body, agency or representative or
by any other Person, and whether of a civil, criminal, administrative or
investigative nature, and includes any Third Party Proceeding.

 

(q) Third Party Proceeding means any Proceeding against the Indemnified Party
by, or any Proceeding by the Indemnified Party against, any third party.

 

2. Indemnification Generally.

 

(a) Extent of Indemnity.

 

(i) Grant of Indemnity. The Corporation shall indemnify the Indemnified Party to
the fullest extent permitted by applicable law in effect on the date hereof as
such law may from time to time be amended (but, in the case of any such
amendment, only to the extent such amendment permits the Corporation to provide
broader indemnification rights and protection than the law permitted the
Corporation to provide before such amendment). Without in any manner limiting
the generality of the immediately preceding sentence, but subject to and upon
the terms and conditions of this Agreement, the Corporation shall indemnify and
hold harmless the Indemnified Party in respect of:

 

(1) any and all Liabilities that may be incurred or suffered by the Indemnified
Party as a result of or arising out of prosecuting, defending, settling,
investigating or being a witness in any Proceeding in which the Indemnified
Party may be or may have been involved as a party or otherwise, arising out of
the fact that the Indemnified Party is or was an Associate of the Corporation or
any of its Affiliates, or serves or served as an Associate in or for any Person
at the request of the Corporation (including without limitation service as a
trustee or in any other fiduciary or similar capacity for or in connection with
any Plan maintained by the Corporation or any of its Affiliates or for the
benefit of any of the employees of the Corporation or any of its Affiliates, or
service on any trade association, civic, religious, educational or charitable
boards or committees);

 

(2) any and all Liabilities that may be incurred or suffered by the Indemnified
Party as a result of or arising out of or in connection with any attempt
(regardless of its success) by any Person to charge or cause the Indemnified
Party to be charged with wrongdoing or with financial responsibility for damages
arising out of or incurred in connection with the matters indemnified against in
this Agreement; and

 

(3) any and all Expenses that may be incurred or suffered by the Indemnified
Party as a result of or arising out of, incident to or in connection with any of
the matters indemnified against in this Agreement.

 

Page 2 of 9 Exhibit 10.1

--------------------------------------------------------------------------------

 

 

(ii) Coordination With Insurance. The obligations of the Corporation under this
Agreement are not conditioned in any way on any attempt, whether or not
successful, by the Indemnified Party or by the Corporation to collect from an
insurer any amount under any insurance policy.

 

(iii) Limitations. In no case shall any indemnification or advancement or
payment of Expenses be provided under this Agreement to or on behalf of or for
the direct or indirect benefit of the Indemnified Party by the Corporation:

 

(1) In any Proceeding brought by or in the name or interest of the Indemnified
Party against the Corporation, except as set forth in Section 6(e) of this
Agreement;

 

(2) In any Proceeding brought by the Corporation against the Indemnified Party,
which action is initiated at the direction of the Board, except as set forth in
Section 6(e) of this Agreement; or

 

(3) for any Non-indemnifiable Conduct, but no limitation contained in this
Section 2(a)(iii)(3) shall prohibit or otherwise restrict, or provide the
Corporation with a basis to withhold payments with respect to, the
indemnification of the Indemnified Party (subject to the repayment provisions of
Section 2(g) of this Agreement) unless and until a determination is made
pursuant to the provisions of this Agreement that the Indemnified Party's
actions or omissions to act constitute such Non-indemnifiable Conduct.

 

(b) Claims for Indemnification.

 

(i) Submission of Claims. Whenever any claims shall arise for indemnification
under this Agreement, the Indemnified Party shall notify the Corporation as
promptly as reasonably practicable after the Indemnified Party has actual
knowledge of the facts constituting the basis for such claim (an
"Indemnification Notice"). The Indemnification Notice shall specify in
reasonable detail the facts known to the Indemnified Party giving rise to such
indemnification right, the positions and allegations of the parties to any
related Proceeding and the factual bases therefor, and the amount or an estimate
of the amount of Liabilities and Expenses reasonably expected to arise therefrom
(or a statement to the effect that such Liabilities and Expenses cannot be
reasonably estimated). A delay by the Indemnified Party in providing such notice
shall not relieve the Corporation from its obligations under this Agreement
unless and then only to the extent that the Corporation is materially and
adversely affected by the delay. If the Indemnified Party desires to personally
retain the services of an attorney in connection with any Proceeding, the
Indemnified Party shall notify the Corporation of such desire in the
Indemnification Notice relating thereto, and such notice shall identify the
counsel to be retained.

 

(ii) Presumption of Right to Indemnification. Upon submission of an
Indemnification Notice to the Corporation, the Board shall review such
Indemnification Notice and endeavor to determine whether the Indemnified Party
is entitled to indemnification under this Agreement with respect to the matters
described therein. As of the Evaluation Date, unless the Board has reasonably
determined that the Indemnified Party is not entitled to indemnification under
this Agreement with respect to the matters described in such Indemnification
Notice, there shall be created a presumption that the Indemnified Party is
entitled to such indemnification. Such presumption shall continue, and
indemnification shall be provided under this Agreement, unless and until such
time as the Board shall reasonably determine that the Indemnified Party is not
entitled to indemnification under this Agreement. This paragraph is procedural
only and shall not affect the right of the Indemnified Party to indemnification
under this Agreement. Any determination by the Board that the Indemnified Party
is not entitled to indemnification under this Agreement and any failure to make
any advancements or payments requested in an Indemnification Notice or otherwise
shall be subject to judicial review.

 

(iii) Limitation on Adverse Determinations by the Board. Subject to applicable
law, no determination by the Board that the Indemnified Party is not entitled to
indemnification under this Agreement shall be given effect under this Agreement
unless (i) such determination is made in good faith and is based upon clear and
convincing evidence, (ii) such determination is made by a vote of a majority of
the Corporation's directors at a meeting at which a quorum is present, and (iii)
the Indemnified Party is given written notice of such meeting at least 10 days
in advance of such meeting and is given a meaningful opportunity to present at
such meeting information in support of the claim for indemnification.

 

(iv) Expenses.

 

(1) With respect to any Proceeding as to which the Indemnified Party is entitled
(or is presumed to be entitled) to indemnification under this Agreement,
Expenses incurred or required to be incurred by or on behalf of the Indemnified
Party in connection with such Proceeding, but prior to the final disposition of
such Proceeding, shall be advanced or paid or caused to be advanced or paid by
the Corporation to or on behalf of the Indemnified Party notwithstanding that
there has been no final disposition of such Proceeding, to the extent provided
in the immediately following paragraph.

 

Page 3 of 9 Exhibit 10.1

--------------------------------------------------------------------------------

 

 

 

(2) For purposes of determining whether to authorize advancement or payment of
Expenses pursuant to the immediately preceding paragraph, the Indemnified Party
shall from time to time submit to the Board a statement requesting advancement
of Expenses (an "Expense Advance Request"). Each Expense Advance Request shall
set forth (i) in reasonable detail, all Expenses already incurred or required to
be incurred by the Indemnified Party and the reason therefor, and (ii) an
undertaking by the Indemnified Party, in form and substance reasonably
satisfactory to the Corporation, to repay all of the Expenses advanced or paid
by the Corporation if it shall ultimately be determined that the Indemnified
Party is not entitled to be indemnified with respect to such Proceeding by the
Corporation under this Agreement or otherwise. Upon receipt of an Expense
Advance Request satisfying the foregoing requirements, as to each Expense set
forth therein, unless the Board reasonably determines that the Indemnified Party
is not entitled to advancement or payment of such Expense, the Corporation
shall, within 10 business days thereafter (or, if later as to any Expense yet to
be incurred by the Indemnified Party, on or before the date that is three
business days prior to the date such Expense is required to be paid by the
Indemnified Party), pay or cause to be paid by the Corporation the amount of
such Expense to or on behalf of the Indemnified Party. No security shall be
required in connection with any Expense Advance Request, and the ability or
inability of the Indemnified Party to make repayment shall not be considered in
any evaluation of an Expense Advance Request.

 

(c) Rights to Defend or Settle; Third Party Proceedings, etc.

 

(i) Corporation's Right to Defend or Settle. If, at any time, the Corporation
shall provide the Indemnified Party with an agreement in writing, in form and
substance reasonably satisfactory to the Indemnified Party and the Indemnified
Party's counsel, agreeing to indemnify, defend or prosecute and hold the
Indemnified Party harmless from all Liabilities and Expenses arising from any
Third Party Proceeding (a "Hold Harmless Agreement"), and demonstrating to the
reasonable satisfaction of the Indemnified Party the Corporation's financial
ability to accomplish such indemnification, the Corporation may thereafter at
its own expense undertake full responsibility for the defense or prosecution of
such Third Party Proceeding. The Corporation may contest or settle any such
Third Party Proceeding for money damages on such terms and conditions as it
deems appropriate but shall be obligated to consult in good faith with the
Indemnified Party and not to contest or settle any Third Party Proceeding
involving injunctive or equitable relief against or affecting the Indemnified
Party or the Indemnified Party's properties or assets without the prior written
consent of the Indemnified Party, such consent not to be withheld unreasonably.
The Indemnified Party may participate at the Indemnified Party's own expense and
with the Indemnified Party's own counsel in the defense or prosecution of a
Third Party Proceeding controlled by the Corporation. Such participation shall
not relieve the Corporation of its obligation to indemnify the Indemnified Party
under this Agreement with respect to such Third Party Proceeding.

 

(ii) Indemnified Party's Rights to Settle or Defend. If the Corporation fails to
deliver a reasonably satisfactory Hold Harmless Agreement and evidence of
financial ability as contemplated by the preceding paragraph within 10 days
after receipt by the Board of an Indemnification Notice, the Indemnified Party
may contest or settle the Third Party Proceeding on such terms as the
Indemnified Party sees fit but shall not reach a settlement with respect to the
payment of money damages without consulting in good faith with the Corporation.
The Corporation may participate at its own expense and with its own counsel in
defense or prosecution of a Third Party Proceeding pursuant to this Section
2(c)(ii), but any such participation shall not relieve the Corporation of its
obligations to indemnify the Indemnified Party under this Agreement. As to any
Third Party Proceeding as to which the Indemnified Party is entitled (or is
presumed to be entitled) to indemnification under this Agreement, unless and
until such time as the Corporation at its own expense undertakes full
responsibility for and control of the defense or prosecution of such Third Party
Proceeding, the Indemnified Party shall be entitled to indemnification under
this Agreement with respect any Expenses of the Indemnified Party, including
Legal Fees, relating to such Third Party Proceeding. Notwithstanding the
foregoing, the Corporation may at any time deliver to the Indemnified Party a
reasonably satisfactory Agreement of Indemnity and evidence of financial ability
as contemplated by the preceding paragraph, and thereafter at its own expense
undertake full responsibility for and control of the defense or prosecution of
such Third Party Proceeding.

 

(iii) Expenses as to Third Party Proceeding. All Expenses incurred in defending
or prosecuting any Third Party Proceeding shall be advanced or paid in
accordance with the procedure set forth in Section 2(b)(iv) of this Agreement.

 

(iv) Addressing Liens, Attachments, Etc. If by reason of any Third Party
Proceeding as to which the Indemnified Party is entitled (or is presumed to be
entitled) to indemnification under this Agreement, a lien, attachment,
garnishment or execution is placed upon any of the property or assets of the
Indemnified Party, the Corporation shall promptly furnish a reasonably
satisfactory indemnity bond to obtain the prompt release of such lien,
attachment, garnishment or execution.

 

Page 4 of 9 Exhibit 10.1

--------------------------------------------------------------------------------

 

 

 (v) Cooperation. The Indemnified Party shall cooperate in the prosecution or
defense of any Third Party Proceeding that is controlled by the Corporation, but
the Indemnified Party shall continue to be entitled to advancement or payment of
Expenses incurred by him or her in connection therewith as provided in this
Agreement.

 

     (d) Powers of Attorney; Access to Records. The parties to this Agreement
shall execute such powers of attorney as may be necessary or appropriate to
permit participation of counsel selected by any party hereto and, as may be
reasonably related to any such proceeding, shall provide to the counsel,
accountants and other representatives of each party access during normal
business hours to all properties, personnel, books, records, contracts,
commitments and all other business records of such other party and will furnish
to such other party copies of all such documents as may be reasonably requested
(certified, if requested).

 

     (e) Choice of Counsel. In all matters as to which indemnification is or may
be available to the Indemnified Party under this Agreement, the Indemnified
Party shall be free to choose and retain counsel, provided that the Indemnified
Party shall secure the prior written consent of the Corporation as to such
selection, which consent shall not be unreasonably withheld.

 

     (f) Consultation. If the Indemnified Party desires to retain the services
of an attorney prior to the determination by the Corporation as to whether it
will undertake the defense or prosecution of the Third Party Proceeding as
provided in Section 2(c) of this Agreement, the Indemnified Party shall notify
the Corporation of such desire in the Indemnification Notice delivered pursuant
to Section 2(b)(i), and such Indemnification Notice shall identify the counsel
to be retained. The Corporation shall then have 10 days within which to advise
the Indemnified Party whether it will assume the defense or prosecution of the
Third Party Proceeding in accordance with Section 2(c)(i) hereof. If the
Indemnified Party does not receive an affirmative response within such ten-day
period, he or she shall be free to retain counsel of his or her choice, and the
indemnity provided in Section 2(a) shall apply to the Expenses incurred by the
Indemnified Party after the expiration of such 10-day period. Expenses incurred
by the Indemnified Party prior to the expiration of such 10-day period shall be
covered by the indemnity of Section 2(a), to the extent that representation
prior to the expiration of the 10-day period is determined by the Board to be
necessary to protect any material interests of the Indemnified Party.

 

     (g) Repayment. Notwithstanding the other provisions of this Agreement to
the contrary, if the Corporation has paid or advanced any Liabilities or
Expenses under this Agreement (including pursuant to an Expense Advance Request)
to, on behalf of or for the benefit of the Indemnified Party and if it is
determined, by a Final Judicial Determination, that the Indemnified Party's
actions or omissions to act constituted Non-indemnifiable Conduct or that the
Indemnified Party otherwise is not or was not entitled to such payment or
advance or that the Indemnified Party is required to reimburse or repay the
Corporation for the amount thereof, the Indemnified Party shall and does hereby
undertake in such circumstances to reimburse the Corporation for any and all
such amounts previously paid to or for the benefit of the Indemnified Party.
Such reimbursement shall be without interest, except that interest calculated as
provided in Section 5(e)(ii) shall begin to accrue 20 days after the date of the
Final Judicial Determination.

 

3. Representations and Agreements of the Corporation.

 

(a) Authority. The Corporation represents, covenants and agrees that it has the
corporate power and authority to enter into this Agreement and to carry out its
obligations under this Agreement. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated by this
Agreement have been duly authorized by the Board. This Agreement is a valid and
binding obligation of the Corporation and is enforceable against the Corporation
in accordance with its terms.

 

(b) Non-contestability. The Corporation represents, covenants and agrees that it
will not initiate, and that it will use its best efforts to cause any of its
Affiliates not to initiate, any action, suit or proceeding challenging the
validity or enforceability of this Agreement.

 

4. Good Faith Judgment. The Corporation represents, covenants and agrees that it
will exercise good faith judgment in determining the entitlement of the
Indemnified Party to indemnification under this Agreement.

 

5. Relationship of this Agreement to Other Indemnities.

 

(a) Non-exclusivity.

 

Page 5 of 9 Exhibit 10.1

--------------------------------------------------------------------------------

 

 

(i) This Agreement and all rights granted to the Indemnified Party under this
Agreement are in addition to and shall not be deemed to be exclusive with or of
any other rights that may be available to the Indemnified Party under any
Articles of Incorporation, bylaw, statute, agreement, or otherwise. To the
extent that any change to applicable law (whether by statute or judicial
decision) shall permit any broader indemnification by agreement than would be
afforded under the provisions of this Agreement, it is the intent of the parties
to this Agreement that the Indemnified Party shall enjoy by this Agreement the
broader rights and protection so afforded by such change.

 

(ii) The rights, duties and obligations of the Corporation and the Indemnified
Party under this Agreement do not limit, diminish or supersede the rights,
duties and obligations of the Corporation and the Indemnified Party with respect
to the indemnification afforded to the Indemnified Party under any liability
insurance, the FBCA, or under the bylaws or the Articles of Incorporation of the
Corporation. In addition, the Indemnified Party's rights under this Agreement
will not be limited or diminished in any respect by any amendment to the bylaws
or the Articles of Incorporation of the Corporation.

 

(b) Availability, Contribution, Subrogation, Etc.

 

(i) The availability or non-availability of indemnification by way of any
insurance policy, Articles of Incorporation, bylaw, vote of stockholders, or
otherwise from the Corporation to the Indemnified Party shall not affect the
right of the Indemnified Party to indemnification under this Agreement, provided
that all rights under this Agreement shall be subject to applicable statutory
provisions in effect from time to time, except as otherwise expressly provided
by this Agreement.

 

(ii) Notwithstanding any contrary provisions contained in this Agreement, any
funds received by the Indemnified Party by way of indemnification or payment
from any source other than from the Corporation under this Agreement shall
reduce any amount otherwise payable to the Indemnified Party under this
Agreement.

 

(iii) If the Indemnified Party is entitled under any provision of this Agreement
to indemnification by the Corporation for some claims, issues or matters, but
not as to other claims, issues or matters, or for some or a portion of
Liabilities or the Expenses actually and reasonably incurred by him or her or
amounts actually and reasonably paid in settlement by him or her in the
investigation, defense, appeal or settlement of any matter for which
indemnification is sought under this Agreement, but not for the total amount
thereof, the Corporation shall indemnify the Indemnified Party for the portion
of such claims, issues or matters, or the portion of such Liabilities or
Expenses to which the Indemnified Party is entitled.

 

(iv) If for any reason it is determined by a court of competent jurisdiction, in
a decision which neither party to this Agreement properly appeals or which
decision is affirmed on appeal, that the indemnity provided under this Agreement
is unavailable, or if for any reason the indemnity under this Agreement is
insufficient to hold the Indemnified Party harmless as provided in this
Agreement, then, in any such event, the Corporation shall contribute to the
amounts paid or payable by the Indemnified Party in such proportion as equitably
reflects the relative benefits received by, and fault of, the Indemnified Party
and the Corporation and its Affiliates and its and their respective Associates.

 

6. Miscellaneous.

 

(a) All notices, requests, demands and other communications which are required
or may be given under this Agreement shall be in writing and shall be deemed to
have been duly given when received if personally delivered; when transmitted if
transmitted by telecopy, electronic telephone line facsimile transmission or
other similar electronic or digital transmission method; the day after it is
sent, if sent by recognized overnight delivery service with all fees payable by
the sender; and five days after it is sent, if mailed, first class mail, postage
prepaid. In each case notice shall be sent to::

 

 If to the Indemnified Party:

 

            the Indemnified Party's address on file with the Corporation

 

 If to the Corporation:

 

            the Corporation's principal executive offices, Attention Chief
Executive Officer to such other address as either party may have specified in
writing to the other using the procedures specified above in this Section 6(a).

 

Page 6 of 9 Exhibit 10.1

--------------------------------------------------------------------------------

 

 

     (b) Governing Law. This Agreement shall be construed pursuant to and
governed by the substantive laws of the State of Florida (but any provision of
Florida law shall not apply if the application of such provision would result in
the application of the law of a state or jurisdiction other than Florida).

 

     (c) Severability. Any provision of this Agreement that is determined by a
court of competent jurisdiction to be prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or non-authorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction. In any
such case, such determination shall not affect any other provision of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect. If any provision or term of this Agreement is susceptible to
two or more constructions or interpretations, one or more of which would render
the provision or term void or unenforceable, the parties agree that a
construction or interpretation which renders the term or provision valid shall
be favored.

 

(d) Specific Enforcement; Presumption.

 

(i) The parties agree and acknowledge that in the event of a breach by the
Corporation of its obligations under this Agreement, or a breach of any other
material provision of this Agreement, damages at law will be an insufficient
remedy to the Indemnified Party. Accordingly, the parties agree that, in
addition to any other remedies or rights that may be available to the
Indemnified Party, the Indemnified Party shall also be entitled, upon
application to a court of competent jurisdiction, to obtain temporary or
permanent injunctions to compel specific performance of the obligations of the
Corporation under this Agreement.

 

(ii) There shall exist in any action to enforce the rights of the Indemnified
Party under this Agreement a rebuttable presumption that the Indemnified Party
is entitled to indemnification under this Agreement, and the burden of proving
that the Indemnified Party is not entitled to indemnification under this
Agreement shall be on the Corporation. Neither the failure of the Corporation
(through the Board or independent legal counsel), prior to the commencement of
such action, to have made a determination that the Indemnified Party is entitled
to indemnification under this Agreement, nor an actual determination by the
Corporation (through the Board or independent legal counsel) that the
Indemnified Party is not entitled to indemnification under this Agreement, shall
(X) constitute a defense to the action, (Y) create a presumption that the
Indemnified Party is not entitled to indemnification under this Agreement, or
(Z) otherwise alter the presumption in favor of the Indemnified Party referred
to in the immediately preceding sentence.

 

(e) Cost of Enforcement; Interest.

 

(i) If the Indemnified Party engages the services of an attorney or any other
third party or in any way initiates legal action to enforce his rights under
this Agreement, including but not limited to the collection of monies due from
the Corporation to the Indemnified Party, the prevailing party shall be entitled
to recover all reasonable costs and expenses (including reasonable attorneys'
fees before and at trial, in appellate proceedings and otherwise). Should the
Indemnified Party prevail, such costs and expenses shall be in addition to
monies otherwise due the Indemnified Party under this Agreement.

 

(ii) If any monies shall be due the Indemnified Party from the Corporation under
this Agreement (including under an Expense Advance Request) and shall not be
paid within 30 days from the date of written request for payment, interest shall
accrue on such unpaid amount at the rate of 2% per annum in excess of the prime
rate announced from time to time by Citibank, New York, New York, or such lower
rate as may be required to comply with applicable law from the date when due
until it is paid in full.

 

     (f) No Assignment. Any claim, right, title, benefit, remedy or interest of
the Indemnified Party in, to or under or arising out of or in connection with
this Agreement is personal and may not be sold, assigned, transferred, pledged
or hypothecated, but the provisions of this Agreement shall survive the death,
disability or incapacity of the Indemnified Party or the termination of the
Indemnified Party's services as a director or officer of the Corporation, or in
any other capacity as to which indemnification is available under this
Agreement, and shall inure to the benefit of the Indemnified Party's heirs,
devisees, executors, administrators and other legal representatives. This
Agreement shall inure to the benefit of and shall be binding upon the successors
in interest and assigns of the Corporation, including any successor corporation
resulting from a merger, consolidation, recapitalization, reorganization, sale
of all or substantially all of the assets of the Corporation, or any other
transaction resulting in the successor corporation assuming the liabilities of
the Corporation under this Agreement (by operation of law or otherwise).

 

Page 7 of 9 Exhibit 10.1

--------------------------------------------------------------------------------

 

 

(g) No Third Party Beneficiaries. This Agreement is not intended to benefit, and
has not been entered into for the benefit of, any third parties and, other than
as set forth in the preceding paragraph as to heirs, devisees, assignees,
executors, administrators, other legal representatives and successors, nothing
in this Agreement, whether express or implied, is intended or should be
construed to confer upon, or to grant to, any Person, except the Corporation and
the Indemnified Party, any claim, right, benefit or remedy under or because of
this Agreement or any provision set forth in this Agreement.

 

(h) Construction. As used in this Agreement, (1) the word "including" is always
without limitation; and (2) the words in the singular number include words of
the plural number and vice versa; and the use of any gender shall include all
genders where the context so permits.

 

(i) Further Assurances. The parties to this Agreement shall execute and deliver,
or cause to be executed and delivered, such additional or further documents,
agreements or instruments and shall cooperate with one another in all respects
for the purpose of carrying out the intent of the parties as expressed in this
Agreement.

 

(j) Venue; Process. The parties to this Agreement agree that jurisdiction and
venue in any action brought pursuant to this Agreement to enforce its terms or
otherwise with respect to the relationships between the parties shall properly
lie in the Circuit Court of the State of Florida in and for Palm Beach County,
or in the United States District Court for the Southern District of Florida.
Such jurisdiction and venue are merely permissive; jurisdiction and venue shall
also continue to lie in any court where jurisdiction and venue would otherwise
be proper. The parties agree that they will not object that any action commenced
in the foregoing jurisdictions is commenced in a forum non conveniens. The
parties further agree that the mailing by certified or registered mail, return
receipt requested, of any process required by any such court shall constitute
valid and lawful service of process against them, without the necessity for
service by any other means provided by statute or rule of court.

 

(k) Waiver and Delay. Any term or provision of this Agreement may be waived at
any time by the party entitled to the benefit of such waived term or provision
by an instrument in writing duly executed by or on behalf of the party entitled
to the benefit of such waived term or provision. No waiver by any party to this
Agreement of any term or provision of this Agreement shall operate or be
construed as a waiver of any other term or provision of this Agreement, whether
or not similar. No delay on the part of any party in exercising any right, power
or privilege under this Agreement shall operate as a waiver of any such right,
power or privilege.

 

(l) Construction. Each party to this Agreement severally acknowledges and
confirms that the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be utilized in the
interpretation or construction of this Agreement.

 

(m) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be considered an original, but all of which together shall
constitute one and the same instrument.

 

Page 8 of 9 Exhibit 10.1

--------------------------------------------------------------------------------

 

 

(n) Headings. The headings of the various sections in this Agreement are
inserted for the convenience of the parties and shall not affect the meaning,
construction or interpretation of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

 

PETMED EXPRESS, INC.

 

 

By:________________________________

 

Name:______________________________

 

Title: ______________________________

 

 

INDEMNIFIED PARTY:

 

 

_______________________________________

(Signature)

 

_______________________________________

(Print Name)

 

 

 

Page 9 of 9 Exhibit 10.1